DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation wherein “a second device” as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a signal smoothing device” interpreted as a device for signal smoothing in claim 1. After a review of the specification of the US publication, para. [0046] states “For example, a low-pass filter using a resistor and a capacitor can be used as the signal smoothing device 106”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation "the at least one processor…generate the temperature control signal that is to be transmitted to the temperature controller and a second device based on the information about the measured temperature”. In this case, the specification does not provide adequate details on how the processor communicate with the second device and what the second 
Claims 2-5 and 11 are also rejected for being dependent upon a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION: the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the at least one processor…generate the temperature control signal that is to be transmitted to the temperature controller and a second device based on the information about the measured temperature” After a review of the specification, the Examiner cannot discern what structure represents the “second device”, therefore the recited limitation is not adequately detailed to reasonably convey to one skilled in the relevant art the required structure for performing the recited function of the second device. For purpose of examination the “second device” is considered to be any device that can receive a signal from a processor.
Claim 1 recites the limitation "the temperature control signal including identification information for allowing the second device communicating with the at least one processor to identify the temperature control signal included in the transmission signal received by the second device” renders the claim indefinite because it is unclear what it means by “at least one processor to identify the temperature control signal included in the transmission signal received by the second device”. It appears the limitation repeats the communication between the temperature control signal, the second device and the at least one processor that was already recited in lines 7-8 and 15-16 of the claim. It is also unclear what constitutes “identification information”. For examination purpose it would be considered any information transmitted to any device that is considered to be the second device.
Claim 3 recites the limitation “wherein the thermoelectric transducer is further configured to increase a time for lowering the temperature of the at least one processor”. It unclear how a thermal electric transducer (according to applications specification considered to be a fan or Peltier) increase a time for lowering a temperature of a processor. For examination purposes as long as the thermal electric transducer lower a temperature of a process, it meets the required limitation. 

Claims 2-5 and 11 are also rejected for being dependent upon a rejected claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Arabi et al. (US 2006/0052970) in view of Welch (US 2005/0039465) and further in view of Yamagata et al. (US 2013/0216237).
In regard to claim 1, Arabi teaches a processing apparatus comprising:
a temperature controller (205) comprising a heat sink (130) and configured to adjust a temperature of at least one processor (110) (See fig. 1, 2; ¶ 0012, 0014, 0017-0018), 
a temperature sensor (125) located near the at least one processor (110) and configured to measure the temperature of the at least one processor (see ¶ 0014, 0019-0020, fig. 2); and the at least one processor (110) configured to: receive information about the measured temperature from the temperature sensor (125); generate the temperature control signal (via Tdie/Tcase) that is to be transmitted to the temperature controller (205) and a second device (e.g., Fan 105, See 
Arabi teach a heat sink, but does not explicitly teach a thermoelectric transducer, Arabi also fails to teach a signal smoothing device, wherein the signal smoothing device being configured to perform a high-frequency cutoff processing to pass a low frequency signal on a transmission signal including a temperature control signal and a data signal received from the at least one processor.
However, Welch teaches a cooling system 100 for an automotive audio component 110, a Peltier cooling module 120 and a temperature sensor 140 are in direct contact with the audio component 110.  A temperature reader 150 receives the output of the temperature sensor 140, interprets the received output, and generates an estimate of the temperature at the surface of the audio component 110.  The temperature reader 150 sends the temperature estimate to a feedback control circuit 160, which uses the estimate, possibly in conjunction with other factors, to determine the required drive current for the Peltier cooling module 120. The feedback control circuit 160 then causes a Peltier driver 130 to provide the drive current to the Peltier cooling module 120 (See fig. 1; ¶ Abstract, 0011, 0031, 0039). Welch  also teaches a signal smoothing device (filter 693/693A and 693C), wherein the signal smoothing device being configured to perform a high-frequency cutoff processing to pass a low frequency signal on a transmission signal including a temperature control signal and a data signal received from the at least one processor (See ¶ 0056-0058, 0066; fig. 7). Therefore, it would have been obvious to one of 
Arabi as modified, does not explicitly teach generate the transmission signal by superimposing the temperature control signal on the data signal; and send the transmission signal to the temperature controller and the second device.
However, transmitting multiple data of an output line from a controller was conventional at the time of filing and a typical feature of a processor, as taught by Yamagata, wherein Yamagata teaches a temperature control signal and data signal, but does not teach generate the transmission signal by superimposing the temperature control signal on the data signal send the transmission signal to the temperature controller and the second device.
However, Yamagata teaches a signal transmission device for driving a light-emitting element and outputting an optical signal depending on an electric signal data, wherein the driving current is obtained by superimposing a modulation current on a bias current, the modulation current being dependent on the data signal indicating emitting information of the light-emitting element; a first voltage generation portion which generates a voltage depending on a 
In regard to claim 2, Arabi in view of Welch teaches the processing apparatus according to Claim 1, wherein Welch further teaches the temperature controller further comprises a driver (130) for driving the thermoelectric transducer (120), wherein the driver applies a drive voltage to the thermoelectric transducer, and wherein the thermoelectric transducer is configured to lower the temperature of the at least one processor (See Welch, fig. 1; ¶ 0012, 0014, 0031, 0045) Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify to modify the control system of Arabi to include a driver, in view of the teachings of Welch, for the purpose of providing a driving mechanism to operate the thermoelectric transducer.
In regard to claim 3, Arabi in view of Welch teaches the processing apparatus according to Claim 2, wherein the thermoelectric transducer is further configured to increase a time for lowering the temperature of the at least one processor (See Arabi, ¶ 0016 and also Welch, ¶ 
In regard to claim 4, Arabi in view of Welch teaches the processing apparatus according to Claim 1, wherein the high-frequency cutoff processing includes a signal smoothing processing on a communication data signal input to the temperature controller (See Welch, ¶ 0056-0057, 0066). As shown above in claim 1 Welch teaches the smoothing deice which is configured to perform high-frequency cutoff processing includes a signal smoothing processing on a communication data signal input.
In regard to claim 5, Arabi in view of Welch teaches the processing apparatus according to Claim 2, wherein the high-frequency cutoff processing includes a smoothing processing when the drive voltage is converted to a temperature adjusting output in the thermoelectric transducer (See Welch, ¶ 0049-051, 0056-0057).
In regard to claim 11, Arabi in view of Welch teaches the processing apparatus according to Claim 1, wherein the thermoelectric transducer is a Peltier element (See Welch, ¶ 0031; fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify to modify the thermoelectric transducer of Arabi to be a Peltier, in view of the teachings of Welch, for the purpose of providing compacted cooling device with lower levels of vibration and noise and have a more precise control over the temperature. 

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        


/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763